[Cite as Avila v. Hughes, 2021-Ohio-2463.]

                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY



 AMBER AVILA,                                      :

        Appellant,                                 :     CASE NO. CA2020-08-047

                                                   :           OPINION
     - vs -                                                     7/19/2021
                                                   :

 MATTHEW HUGHES, et al.,                           :

        Appellees.                                 :




         CIVIL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             Case No. 18CV91781


Thomas G. Eagle Co., L.P.A., and Thomas G. Eagle, for appellant.

Kaufman & Florence, and Wm. Robert Kaufman, for appellees.



        BYRNE, J.

        {¶1}    This case involves a dispute regarding the sale of a residential home.

Appellant, Amber Avila, appeals the decision and entry of the Warren County Court of

Common Pleas granting summary judgment in favor of appellees, Christy Hughes and

Matthew Hughes (collectively the "Hugheses"), with regard to Avila's claim of fraudulent

misrepresentation, nondisclosure, or concealment.        Because the conditions that Avila

complains of were either open and able to be discovered upon reasonable inspection or

were otherwise not actionable as a basis for a fraudulent misrepresentation, nondisclosure,
                                                                       Warren CA2020-08-047

or concealment claim, we affirm the trial court's decision.

                                         I. Background

                                      A. Status of Claims

       {¶2}    Avila brought claims against five codefendants: Christy and Matthew Hughes,

American Home Shield, The Home Inspection Guy, and Paul Grilliot. Avila settled and

dismissed her claims against American Home Shield, so it is no longer a party to this case.

The Home Inspection Guy and Paul Grilliot failed to appear and as a result they were held

in default. The trial court entered default judgment against The Home Inspection Guy and

Grilliot in the amount of $166,657.52 (more than the $150,000 Avila paid for the house)

jointly and severally, plus costs. The Hugheses are therefore the only remaining active

defendants.

       {¶3}    Avila brought two claims against the Hugheses: a claim for breach of contract,

and a claim for fraudulent misrepresentation, nondisclosure, or concealment.                The

Hugheses only sought summary judgment with respect to the fraudulent misrepresentation,

nondisclosure, or concealment claim, not the breach of contract claim. As a result, the

breach of contract claim is still awaiting trial.

       {¶4}    Avila filed a motion requesting that the trial court certify its decision granting

the Hugheses' motion for summary judgment as a final appealable order pursuant to Rule

54(B) of the Ohio Rules of Civil Procedure. In support, Avila argued that "it is not practical

or efficient to try the remaining issues in this case until after an appeal of the dismissed

count is addressed, or otherwise there could be two trials." Under these circumstances the

trial court's decision to designate its summary judgment decision and entry as a final

appealable order was appropriate. See Wisinstainer v. Elcen Power Strut Co., 67 Ohio St.

3d 352, 354-55 (1993) ("The trial court has seen the development of the case, is familiar

with much of the evidence, is most familiar with the trial court calendar, and can best

                                                -2-
                                                                      Warren CA2020-08-047

determine any likely detrimental effect of piecemeal litigation. More important than the

avoidance of piecemeal appeals is the avoidance of piecemeal trials"). We therefore

proceed with reviewing Avila's appeal.

                        B. Relevant Facts and Procedural History

       {¶5}   On July 28, 2017, Avila entered into a contract to purchase a 130-year-old

home in Lebanon, Ohio from the Hugheses. Avila and the Hugheses did not communicate

at all in connection with the sale of the home, except that prior to purchasing the home Avila

received the Hugheses' Residential Property Disclosure Form ("Disclosure Form"). The

Disclosure Form stated:

              WATER INTRUSION: Do you know of any previous or current
              water leakage, water accumulation, excess moisture or other
              defects to the property, including but not limited to any area
              below grade, basement or crawl space?

The Hugheses marked "yes" and described the condition as the "basement gets wet when

it rains but then dries out." Under the "mechanical systems" heading, the Hugheses also

indicated they knew there was a problem or defect with the chimney/fireplace but noted that

the "fireplace/chimney not used/never inspected."        In that same section, they denied

knowledge of any problem or defect with the water softener because it was "never used."

       {¶6}   In the portion of the Disclosure Form regarding structural components of the

home, a question asked whether the Hugheses "know of any previous or current movement,

shifting, deterioration, material cracks/settling (other than visible minor cracks or blemishes)

or any other material problem with the foundation, basement/crawl space, floors, or

interior/exterior walls." The Hugheses marked "yes." The form stated that if they marked

"yes" then they should "describe and indicate any repairs, alterations or modifications to

control the cause or effect of any problem identified (but not longer than the past 5 years),"

and the Hugheses wrote, "with stone foundation in basement."


                                             -3-
                                                                     Warren CA2020-08-047

        {¶7}   The Disclosure Form also stated that "Purchaser is advised that every home

contains mold. Some people are more sensitive to mold than others. If concerned about

this issue, purchaser is encouraged to have a mold inspection done by a qualified

inspector."

        {¶8}   After entering into the purchase contract, Avila hired a home inspector to

perform an inspection. The inspector determined that the home had significant problems.

Specifically, the inspector's written report listed numerous defects with the home, including:

rotten wood on the roof needing replacement, water spots, a defective chimney, the

chimney needed tuckpoint work, defective siding, a plumbing pipe in the roof that leaked,

defective foundation, foundation walls with holes letting water enter, a bad basement

window, a 23-year-old HVAC, possible asbestos tape on the ductwork, numerous electrical

issues including faulty exterior wiring, lack of grounding in parts of the house, double-tapped

terminals, knob and tube wiring, exposed wiring in the attic, spliced wires outside the

junction boxes in the garage, other dangerous wiring in the garage, a door with code

violations, missing mortar, and mouse nests in the attic so large Avila herself could fit in

them.

        {¶9}   Because Avila's loan was to be financed by the United States Department of

Agriculture ("USDA"), the USDA sent a list of repairs to be made based on the results of

the inspection report. In relevant part:

           1. ELECTRIC – Ensure all knob and tube wiring has been
              terminated and capped (no longer in use). Remove all double
              taps from breaker box. Ensure all outlets located within 6 feet
              of water areas in kitchen, garage and exterior have GFCI outlet
              protection. Replace missing coverplate in master bedroom.
              Enclose exterior exposed wiring in conduit and secure to
              exterior wall. Install 1 smoke detector per level of dwelling
              (hardwired if possible), inclusive of basement. There must be
              one smoke detector adjacent to all sleeping rooms. Repair all
              defective wiring in detached garage.


                                             -4-
                                                                    Warren CA2020-08-047

          2. Complete necessary tuck point repairs to chimney.

          3. Replace section of rotted/missing fascia board at valley.

          4. Enclose all tape on duct work with appearance of asbestos in
             appropriate heat-rated duct tape.

          5. Install new insulated exterior door to rooftop and install safety
             railings on the roof. OR Remove door completely and install
             drywall and finish seams flush to match the existing wall
             (interior) and install exterior siding flush to match exterior
             existing wall with no gaps, cracks or other areas where weather
             or animals could intrude.

          6. Install handrail at staircase.

          7. Install fixture covers to all bare bulbs in closets.

          8. Remove all nests from attic. Ensure insulation is free of animal
             feces or remains. Install screens over gable vents to prevent
             further access for animals.

          9. Make necessary masonry repairs to exterior cracks in basement
             foundation walls.

          10. Install glass block security window for basement window.

          11. Trim trees back from electrical service lines.

      {¶10} As a result, the Hugheses testified that they made repairs to their home. The

home was then reinspected by Avila's home inspector, who issued a second inspection

report which stated:

             The work that was to be completed, electrical, foundation, and
             soffit were all done. All looked good at the walk-through
             inspection I performed on 9/19/17. I have no concerns for the
             property at this time. Junction boxes were in place, the wiring
             in the panel had been addressed, the soffit and the valley had
             been addressed, cover plates were in place, and the knob and
             tube wiring had been removed in the basement.

      {¶11} Following the second inspection, Avila did not request any additional repairs

or indicate any further need to investigate the condition of the house. Avila decided to

proceed with purchasing the house. The parties closed on the sale of the house on October


                                              -5-
                                                                    Warren CA2020-08-047

2, 2017, and Avila moved in that same month.

      {¶12} In December 2019, Avila filed her complaint in this case. As it relates to the

Hugheses and this appeal, Avila brought a claim for fraudulent misrepresentation,

nondisclosure, or concealment of the following defects that she claimed to have discovered

in the home:

               (1) Water intrusion or leading, including at the roof, gutters,
               basement, (2) the water heater, (3) mold, (4) The windows and
               other structural components, (5) the masonry, including the
               chimneys, (6) pests and vermin, (7) water quality, (8) the sewer
               system, (9) water damage, (10) electrical systems, (11) other
               conditions, including the water softener, (12) garage door
               opener, (13) HVAC systems including duct work, (14) the
               stove/oven, (15) the foundation, (16) drainage/erosion, (17)
               code violations, (18) the attic, (19) windows and doors, (20)
               other conditions on the premises

      {¶13} On November 1, 2019, the Hugheses moved for summary judgment on this

claim. After briefing, the trial court granted the Hugheses' summary judgment motion. The

trial court sorted the 20 alleged house defects that Avila had identified into eight broad

groupings. For most of these groupings, the trial court concluded that the alleged defects

were open and discoverable upon reasonable inspection and therefore Avila's fraud claims

with respect to those defects were precluded by the doctrine of caveat emptor. The trial

court determined that the remaining defects failed because the real estate purchase

contract was contingent upon inspection. Since certain repairs were required to be made

prior to closing and a subsequent inspection was completed after those repairs were made,

the trial court concluded that Avila could not have "justifiably relied" upon the Hugheses

representations and Avila's fraudulent concealment claim failed as a matter of law.

                                 II. Deposition Testimony

      {¶14} To facilitate discussion, we find it necessary to briefly describe the relevant




                                            -6-
                                                                                 Warren CA2020-08-047

deposition testimony.1

                                   A. Christy Hughes' Testimony

        {¶15} Christy Hughes testified that she purchased the home in August 2001 when

she was 21 years old. She resided in the home with her then-husband, Michael Lawson,

until 2006 or 2007. Christy's second husband, Matthew Hughes, moved in much later and

lived in the home after they were married in 2013 until they sold the house to Avila in 2017.

        {¶16} Christy testified that she had no problems with the home when she bought it.

However, over the years, she remodeled the home in several respects. For example, she

remodeled the upstairs and downstairs bathrooms, removed wallpaper, and painted the

outside of the home.

        {¶17} Christy also recalled several repairs that were completed over the years. For

example, the porch roof was replaced after a board started to rot. Additionally, Christy's

father, an electrician, repaired an electrical issue for her. Other examples included the

replacement or repair of a rotted board caused by a bad gutter, the repair of a leak in the

garage, the repair of two cracked windows, and occasional mice issues that were

addressed.

        {¶18} Christy also testified that the downstairs bathroom tub came loose in the

corner and water leaked behind it, damaging the drywall. Matthew replaced the damaged

drywall with moisture resistant drywall and secured the tub back onto the wall. Christy

testified that they did not have any issues with the tub or drywall after this repair.

        {¶19} Aside from the issues identified in the Disclosure Form, Christy stated that

she was unaware of any problems with the home at the time of the sale.




1. Avila has also presented an affidavit from Rob Fickert regarding the condition of the property. Fickert is a
construction and restoration professional retained by Avila to perform an inspection and evaluation of the
residence.

                                                     -7-
                                                                    Warren CA2020-08-047

                             B. Matthew Hughes' Testimony

       {¶20} Matthew Hughes moved into the home in 2013, approximately four years prior

to the sale of the home. Matthew testified regarding some of the same remodeling and

repairs about which Christy testified. For example, Matthew explained that he remodeled

a bedroom, painted rooms and entryways, and resurfaced floors. He also testified about a

repair that had been made in the garage where a tree had damaged part of the roof.

       {¶21} Like Christy, Matthew recalled the downstairs bathroom tub coming loose and

water damaging the drywall. He described how he reattached the tub to the wall and

repaired the drywall.

       {¶22} Matthew denied knowledge of any problems with the home at the time of the

sale other than those identified in the Disclosure Form.

                             C. Michael Lawson's Testimony

       {¶23} Michael Lawson, Christy's ex-husband, testified that he lived in the home until

approximately 2006. Lawson noted the remodeling of the bathrooms and that the fireplace

was not functional. He testified that he would sometimes use the water softener in the

house but would often bypass the system. Also, Lawson recalled that when he and Christy

were purchasing the home a home inspector told him that he believed the gutters were old

and would need to be replaced within the next couple of years. Lawson did not testify to

whether he ever shared this information with Christy.

                               D. Amber Avila's Testimony

       {¶24} Avila admitted that when she toured the house with her realtor she observed

water spots or stains on the walls or ceiling in multiple rooms. Avila testified that her main

concern after walking through the house was determining whether the water spots were

current and ongoing. She raised the issue with her inspector and he assured her the water

spots or stains were dry and not ongoing problems. She also admitted she found mold

                                            -8-
                                                                               Warren CA2020-08-047

under the sink, on the basement walls, and on the ductwork.2 She testified that she was

not concerned about it because she saw no "current ongoing water" and she expected to

find mold in an old home. Avila also admitted that the inspector showed her various

electrical problems in the garage and basement, and that he told her about the large nests

in the attic.

        {¶25} Avila testified that, in deciding to move forward with the purchase of the house,

she relied on the inspector's assurance that he had no concerns with the house after his

second inspection, on her inspector's assurance that the water spots and stains were dry,

and on the disclosures in the Hugheses' Disclosure Form.

        {¶26} Avila testified regarding the numerous defects she found in the home while

living there. Avila admitted that after moving into the house she was upset with the quality

of the home inspection and that many of the problems with the home would have been

identified by a reasonable inspection.             Specifically, she admitted that a reasonable

inspection would have revealed:

                Issue with the outside hose, kitchen sink, downstairs bathroom
                faucet, leaking of the upstairs toilet, sink, the wetness and mold
                underneath the wood board underneath the kitchen sink,
                temperature of the water, water pressure, the crack in the boot
                around the water vent, better inspection of the flashing around
                chimneys, the flue pipe on the water heater, the exposed pipe
                from where the other water heater was, the lack of the ductwork
                being properly connected to the back chimney, the crack in the
                outside panel box, exposed wires, [and] the leak roof in the
                garage. (Examining document.)

                The foundation work, because that was not completed. The

2. We note that Avila attached an errata sheet to her deposition testimony. Avila sought to elaborate on her
testimony concerning her observance of mold to include that she "did not know it was mold at that time."
There are evident issues with this errata sheet because it does not strictly conform with the requirements of
Civ. R. 30[E], which requires, inter alia, that she provide a reason for these changes. Christian v. Wal-Mart
Stores East, LP, 5th Dist. Holmes No. 09CA014, 2010-Ohio-3040, ¶ 18; Zitron v. Sweep-A-Lot, 10th Dist.
Franklin No. 09AP-1110, 2010-Ohio-2733, ¶ 22 (courts insist on strict adherence to the technical requirements
of Rule 30[E]). Nevertheless, we need not pass upon its admissibility at this time as it does not alter the
outcome of our analysis. Lowe v. Local Union No. 14 U.A.W., 6th Dist. Lucas No. L-19-1042, 2020-Ohio-703,
fn. 1. Avila was on notice of the condition she observed whether she was aware it was mold at the time or
not.

                                                    -9-
                                                                      Warren CA2020-08-047

              issues with the attic insulation being below what is code, and
              that the debris was to be cleaned up around from the nest
              around the gable vent was not a complete job. The upstairs
              door, the new door not being the proper size or installed. I'm
              going to conclude with that.

       {¶27} She also testified that she would not have closed on the house if the home

inspector had identified these issues.

       {¶28} Avila admitted that, prior to closing, no one prevented her from examining the

kitchen sink hose, the shower faucet, the sink faucet, the upstairs bathroom toilet, the utility

hoses, the utility sink, the water pressure, the hot water, the inside of the chimney, the roof,

the furnace, the air conditioner, the basement floor drain, the windows, the back patio, the

walkway, the foundation, or the electrical panel. In fact, she testified that she and the

inspector were not prevented from examining anything in the home other than a few areas

behind some household items in closets or other areas, and that even then no one

prevented her or the inspector from moving those items to view behind them. She admitted

that she did not know when the furnace began to leak, including whether or not it started

leaking when the Hugheses owned the home.

       {¶29} Avila explained that the bad smell came from buried clay pipes, which were

broken, and that she had no reason to believe that the Hugheses knew that the pipes were

broken. The break was only discovered when plumbers inserted a camera into the pipes.

She also admitted that no one prevented her from having the pipes inspected by a plumber

before the purchase of the house.

                                    III. Law and Analysis

       {¶30} Avila appealed the trial court's decision granting summary judgment in favor

of the Hugheses on their fraudulent misrepresentation, nondisclosure, or concealment

claim. Avila raised a single assignment of error for review:

       {¶31} THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT TO

                                             - 10 -
                                                                      Warren CA2020-08-047

THE    APPELLEES        ON    APPELLANT'S        FRAUDULENT         CONCEALMENT,         NON-

DISCLOSURE AND MISREPRESENTATION CLAIMS. [sic]

       {¶32} As noted above, in her appellate brief Avila listed a litany of alleged problems

with the house. For purposes of our summary judgment analysis, we assume that the facts

alleged by Avila—including the alleged defects she has identified—are true. Because we

find the eight groupings of defects identified by the trial court to be useful, we will address

Avila's assignment of error by separately analyzing those eight groupings.

                                  A. Standard of Review

       {¶33} Courts of appeals review summary judgment decisions de novo, which means

we review the trial court's judgment independently and without deference to the trial court's

determinations, using the same standard in our review that the trial court should have

employed. Ludwigsen v. Lakeside Plaza, L.L.C., 12th Dist. Madison No. CA2014-03-008,

2014-Ohio-5493, ¶ 8. Pursuant to Civ.R. 56(C), summary judgment is appropriate when

(1) there is no genuine issue of any material fact, (2) the moving party is entitled to judgment

as a matter of law, and (3) the evidence submitted can only lead reasonable minds to a

conclusion which is adverse to the nonmoving party. Zivich v. Mentor Soccer Club, Inc., 82

Ohio St.3d 367, 369-70 (1998).

       {¶34} The moving party bears the initial burden of informing the court of the basis

for the motion and demonstrating the absence of a genuine issue of material fact. Robinson

v. Cameron, 12th Dist. Butler No. CA2014-09-191, 2015-Ohio-1486, ¶ 9. Once this burden

is met, the nonmoving party has a reciprocal burden to set forth specific facts showing there

is some genuine issue of material fact yet remaining for the trier of fact to resolve. Id. In

determining whether a genuine issue of material fact exists, the evidence must be construed

in favor of the nonmoving party. Vanderbilt v. Pier 27, L.L.C., 12th Dist. Butler No. CA2013-

02-029, 2013-Ohio-5205, ¶ 8.

                                             - 11 -
                                                                     Warren CA2020-08-047

                    B. Elements of Fraud Claim and Caveat Emptor

       {¶35} Claims of fraudulent misrepresentation, nondisclosure, or concealment

require proof of the following elements: (1) a representation or, where there is a duty to

disclose, concealment of a fact, (2) which is material to the transaction, (3) made falsely,

with knowledge of its falsity, or with such utter disregard and recklessness as to its truth or

falsity that knowledge may be inferred, (4) with the intent of misleading another to rely on

it, (5) justifiable reliance upon the representation or concealment, and (6) a resulting injury

proximately caused by the reliance. Shannon v. Fischer, 12th Dist. Clermont No. CA2020-

05-022, 2020-Ohio-5567, ¶ 15, citing Russ v. TRW, Inc., 59 Ohio St. 3d 42, 49 (1991).

       {¶36} "An action for fraud may be grounded upon failure to fully disclose facts of a

material nature where there exists a duty to speak." Layman v. Binns, 35 Ohio St.3d 176,

178, (1988); Roberts v. McCoy, 12th Dist. Butler No. CA2016-04-071, 2017-Ohio-1329, ¶

16. Buyers are protected by law against "being misled by others into making unwise

decisions which result in financial loss" when sellers fail to "fully disclose" material facts.

Miles v. McSwegin, 58 Ohio St.2d 97, 99-100 (1979).

       {¶37} "'A party is under a duty to speak, and therefore liable for nondisclosure if the

party fails to exercise reasonable care to disclose a material fact which may justifiably

induce another party to act or refrain from acting, and the non-disclosing party knows that

the failure to disclose such information to the other party will render a prior statement or

representation untrue or misleading.'" Shannon at ¶ 17, quoting Armbruster v. Mason, 5th

Dist. Ashland No. CA-766, 1982 Ohio App. LEXIS 14819, *11-12 (July 20, 1982).

       {¶38} R.C. 5302.30(D) establishes a circumstance in which a seller of residential

real estate has a duty to speak. Pursuant to that statute, sellers of residential real estate

must complete a disclosure form to inform potential buyers of "material matters relating to

the physical condition of the property to be transferred * * * [and] the condition of the

                                            - 12 -
                                                                       Warren CA2020-08-047

structure of the property, including the roof, foundation, walls, and floors * * *." The statute

further requires that any disclosure be made in good faith or with "honesty in fact in a

transaction." R.C. 5302.30(A)(1).

       {¶39} However, R.C. 5302.30(D) requires sellers to disclose on the form only those

defects that are within their actual knowledge. Roberts at ¶ 17. R.C. 5302.30(F)(1) relieves

sellers of liability for damages "allegedly aris[ing] from any error in, inaccuracy of, or

omission of any item of information required to be disclosed in the property disclosure form

if the error, inaccuracy, or omission was not within the transferor's actual knowledge."

Moreover, sellers have no duty to inspect or acquire knowledge regarding defects of their

property. Roberts at ¶ 17. Rather, the duty to conduct a full inspection falls on the

purchasers and the disclosure form does not function as a substitute for such careful

inspection. Id.

       {¶40} There is an important limitation on the potential liability of sellers of residential

property: the doctrine of caveat emptor. This doctrine precludes recovery "'in an action by

the purchaser for a structural defect in real estate where (1) the condition complained of is

open to observation or discoverable upon reasonable inspection, (2) the purchaser had the

full and unimpeded opportunity to examine the premises, and (3) there is no evidence of

fraud on the part of the vendor.'" Roberts, 2017-Ohio-1329 at ¶ 12, quoting Layman v.

Binns, 35 Ohio St.3d 176, 178-79 (1988). "A defect is observable or discoverable if an

ordinarily prudent person would discover it upon reasonable inspection." Id. The doctrine

of caveat emptor is designed to finalize real estate transactions by preventing disappointed

real estate buyers from litigating every imperfection existing in residential property. Kearns

v. Huckaby, 12th Dist. Butler No. CA2005-12-507, 2006-Ohio-5196, ¶ 18.

                                    C. Analysis of Defects

           1. Water intrusion or leaking at the roof, gutters, and basement

                                             - 13 -
                                                                      Warren CA2020-08-047

       {¶41} Avila complains about numerous instances of water intrusion, which she

blames on the roof and gutters. The trial court determined that the water intrusion as to the

gutters was open or discoverable upon a reasonable inspection. As to the water infiltration

within the walls, the trial court cited Avila's own testimony that she observed water spots in

multiple locations within the home and concluded that the water intrusion in the walls was

therefore discoverable upon a reasonable inspection.

       {¶42} On appeal, Avila does not argue that the water intrusions or infiltrations were

not discoverable but argues that the Hugheses had to have been aware of the water

intrusions and instead concealed or otherwise failed to disclose the problems in the

Disclosure Form. She points to Lawson's deposition testimony that a home inspector told

him in 2001 that the gutters would need to be replaced in the next couple of years, and

Lawson's testimony that the gutters caused "the house to leak." In her appellate brief, Avila

claimed that the "leaking was so bad that [Matthew] while they lived there replaced a roof

section that was water-rotted" and then reutilized the same defective gutters.

       {¶43} Following review, we find that Avila's argument is incorrect for a number of

reasons.   First, the record reveals that any issue with the gutters was an open and

observable condition. It is undisputed that Avila had the home inspected by an inspector of

her choosing and that inspector had an unimpeded opportunity to examine the premises,

including the gutters. While Avila may now disagree with her inspector's characterization

of the gutters as "acceptable," it is undisputed that her inspector not only had the opportunity

to inspect the gutters but did so, twice. Though the inspector did observe that a portion of

the roof had some rotted wood that needed replaced, his report after the second inspection

indicated that all work to be completed had been done and that he had "no concerns for the

property at this time."

       {¶44} Avila's reliance on Lawson's testimony is misplaced because Lawson never

                                             - 14 -
                                                                               Warren CA2020-08-047

testified that he informed Christy (or Matthew) of the inspector's concern about the gutters

needing replacement. Contrary to Avila's characterization, Lawson did not state that he

knew water came into the house, but rather that he was aware of times that the gutters

"would freeze and then would run over and have big icicles that would be between the soffit

and * * * where the gutter meets * * * the roof." Similarly, Christy and Matthew testified that

they were unaware of any problems with the gutters at the time of the sale and any

testimony concerning the gutters was based on prior instances where they simply had to

make a repair.

        {¶45} Because it is undisputed that Avila and her inspector had the opportunity to

inspect the gutters, any alleged defect with the gutters would have been open and

discoverable, and there is no evidence of fraud, Avila cannot prove her fraud claim with

respect to the gutters. See Roberts, 2017-Ohio-1329 at ¶ 12.

        {¶46} As to the other conditions of the house involving water, including any water

intrusion in the basement, we also agree with the trial court.3 Avila admitted that she

observed water spots in the home and therefore actually discovered the issue.                           Our

conclusion applies also toAvila's description of water getting behind the tub, which appears

to be based on the Hugheses' testimony where they described the tub slipping from the wall

and their subsequently repairing the drywall and resetting the tub. There is no record

evidence that the Hugheses' hid any defect from Avila or prevented the home inspector

from inspecting the tub or the drywall around the tub. Avila offers only speculation on this

issue. Arnett v. Mong, 12th Dist. Fayette No. CA2015-10-022, 2016-Ohio-2893, ¶ 20 (mere



3. We note that the record and briefing on many of these and other issues is unnecessarily confusing. In her
statement of facts, Avila lists a series of problems with little detail, elaboration, or context. We have
exhaustively combed the record to fairly extrapolate and elaborate all of her claims and arguments. Following
extensive review, we find all the defects that Avila complains about—with the possible exception of the bad
smell/broken pipes and the windows with condensation discussed below—were open and discoverable by
reasonable inspection and are therefore precluded by the doctrine of caveat emptor.

                                                   - 15 -
                                                                    Warren CA2020-08-047

speculation is insufficient to defeat summary judgment). It remains undisputed that Avila

was aware of water stains on the walls or ceilings in multiple rooms in the house, and thus

the home's water problems were actually discovered. Even if the Hugheses' repair of the

tub failed to address the underlying problem, Avila has offered no evidence suggesting that

the Hugheses were aware of any failure on their part or of any ongoing problem in that area.

      {¶47} For these reasons, we agree with the trial court that any water intrusion

caused by the gutters or other water infiltration in the walls was "open to observation or

discoverable upon reasonable inspection." Roberts, 2017-Ohio-1329 at ¶ 12. Caveat

emptor bars Avila's fraud claim with regard to water intrusion and infiltration. Furthermore,

Avila could not prove fraud in these circumstances because she could not reasonably rely

on any assurances she may believe she received regarding water intrusion because the

condition was actually discovered. Shannon, 2020-Ohio-5567 at ¶ 15.

                                          2. Mice

      {¶48} The next defect raised by Avila is the house's mouse problem. Following

review, we agree with the trial court's conclusion that the mouse problem was an open and

discoverable defect. In fact, the mouse problem was not just discoverable, but discovered:

as correctly noted by the trial court, the home inspector alerted Avila to the mouse nests in

the attic and identified points of entry. The inspector even pointed out that the mouse nests

were large enough for Avila herself to crawl into one. Furthermore, the removal of said

nests was a condition of USDA financing. Avila admitted during her deposition that she

knew about the nests and that she was concerned about animal infiltration due to missing

mortar, but she bought the house anyway. Given these undisputed facts, and given the

lack of any evidence of fraud, Avila's claim with regard to the mouse defect was barred as

a matter of law by caveat emptor. Roberts, 2017-Ohio-1329 at ¶ 12. Furthermore, even if

caveat emptor did not apply, Avila could not prove the justifiable reliance element of her

                                           - 16 -
                                                                   Warren CA2020-08-047

fraudulent misrepresentation, nondisclosure, or concealment claim because she was

actually aware of the mouse problem. Shannon, 2020-Ohio-5567 at ¶ 15.

                                  3. Fireplace/Chimney

      {¶49} Avila next complains that the fireplace and chimney were defective. Avila

points to the Hugheses' disclosure in the Disclosure Form that the chimney was "not

used/never inspected" and argues that the Hugheses in fact knew the fireplace was

inoperable, falsely claimed otherwise, and painted over cracks in the fireplace.

      {¶50} Once again, the trial court correctly concluded that the problems with the

chimney and fireplace were discoverable upon ordinary inspection—and in fact were

discovered. The undisputed facts show that Avila's home inspector stated in the inspection

report that the chimney was "defective" and in need of repair. Avila closed on the sale of

the property anyway. Given these undisputed facts, caveat emptor bars Avila's claim with

respect to the chimney and fireplace. Roberts, 2017-Ohio-1329 at ¶ 12. Additionally, while

Christy Hughes admitted to painting the outside of the home, there is no evidence in the

record suggesting that she did so in order to conceal any defect with the fireplace or

chimney. Given the lack of evidence of fraud and given Avila's actual knowledge that the

chimney was defective, Avila could not prove fraud even if caveat emptor did not apply.

Shannon, 2020-Ohio-5567 at ¶ 15.

                                    4. Water softener

      {¶51} Next, Avila complains about the defective water softener. Avila argues that

the Hugheses actually knew the water softener was inoperable and therefore their

statement on the Disclosure Form that the water softener "was never used" was a

misrepresentation. To support this theory, Avila points out that Lawson testified that he

remembered using the water softener on some occasions.

      {¶52} The trial court determined that, even if the Hugheses knew that the water

                                           - 17 -
                                                                    Warren CA2020-08-047

softener did not work, there was no evidence that the inspector was prevented from

inspecting the water softener and therefore the defect was open or discoverable upon

reasonable inspection.     Following review, we conclude that the undisputed facts

demonstrate that the condition related to the water softener was open and discoverable.

The Disclosure Form clearly indicated that the water softener was not used and therefore

would have alerted a third party that it may not be operable. Though Lawson recalled that

he sometimes used the water softener, his testimony concerned his time in the house more

than a decade before the Hugheses sold it to Avila. Christy testified that the water softener

was disconnected, and Matthew confirmed that the water softener was inoperable and not

connected when he lived in the house. Avila's home inspector was granted full access to

the home to complete his inspection report and there is no evidence to suggest that he was

prevented from inspecting the water softener. Accordingly, we agree with the trial court that

the undisputed evidence can only lead to the conclusion that the defect with the water

softener was open and discoverable. Caveat emptor bars Avila's claim with respect to the

water softener. Roberts, 2017-Ohio-1329 at ¶ 12. Nor can Avila prove fraud when she has

offered no evidence suggesting that the Hugheses disclosure regarding the water softener

was false or made with disregard or recklessness as to its truth or falsity. Shannon, 2020-

Ohio-5567 at ¶ 15.

                                   5. Plumbing issues

      {¶53} Avila complains about a number of plumbing issues, including that the kitchen

hose sprayed everywhere and the shower faucets leaked. The trial court noted that Avila

testified that she discovered these problems the first time she used the kitchen hose and

the shower faucets and so those conditions were discoverable upon reasonable inspection.

Next, the trial court addressed Avila's claim that the house did not have enough water

pressure or hot water. The Hugheses answered in the Disclosure Form that the water

                                           - 18 -
                                                                   Warren CA2020-08-047

pressure was sufficient for their household use. The trial court concluded, even assuming

that the water pressure or hot water was a material defect, it was nevertheless discoverable

upon reasonable inspection.

      {¶54} We agree. Avila was in the house multiple times prior to closing when she

could test the above-mentioned plumbing issues and there is no evidence to suggest that

the home inspector was prevented from discovering any plumbing issue. In fact, Avila's

home inspector listed the plumbing as "Acceptable." Caveat emptor bars Avila's claim with

respect to the plumbing issues. Roberts, 2017-Ohio-1329 at ¶ 12. Nor could she prove a

fraud claim with respect to these conditions. Shannon, 2020-Ohio-5567 at ¶ 15.

                                       6. Bad smell

      {¶55} Avila complains of a bad smell in the house that she testified was later

determined to be caused by broken pipes. Rather, Avila testified that a plumber had to put

a camera into the lines to actually discover the problem with the broken pipes.

      {¶56} Again, we agree with the trial court's analysis. There was no evidence that

the Hugheses ever had a professional inspect the problem and notify them of this defect,

or that they were otherwise aware of the broken pipes. In fact, Avila admitted that she had

no reason to believe that the Hugheses were aware of the broken pipes. Sellers have no

duty to inspect or acquire knowledge regarding defects of their property. Roberts, 2017-

Ohio-1329 at ¶ 17. Rather, the duty to conduct a full inspection falls on the purchasers and

the disclosure form does not function as a substitute for such careful inspection. Id.

Accordingly, Avila cannot prove a claim of fraudulent misrepresentation, nondisclosure, or

concealment with regard to the bad smell and the broken pipes. Id.

                                  7. Electrical problems

      {¶57} Avila complains about several electrical problems in the home, including

exposed wires, a cracked electrical box, and an exposed wire that was blocked by a dryer.

                                           - 19 -
                                                                                  Warren CA2020-08-047

The trial court, once again, found these to be conditions that could have been discovered

upon ordinary inspection.

        {¶58} Following review, we agree with the trial court. Once again, there is no

evidence in the record to suggest that the home inspector was denied any ability to observe

and discover any defects with the electric. In fact, the home inspector detected several

electrical issues that needed addressed and that the USDA also required to be repaired.

Following his reinspection, Avila's home inspector stated that the work, including the

electrical, was completed, "looked good," and that he had "no concerns for the property at

this time." Because the electrical problems that Avila now complains of were discoverable

upon ordinary inspection, her fraud claim with regard to those conditions is barred by caveat

emptor. Roberts, 2017-Ohio-1329 at ¶ 12. Nor has Avila offered any evidence of fraud or

concealment. Shannon, 2020-Ohio-5567 at ¶ 15.

                                           8. Other conditions

        {¶59} Avila next complains of a leak at the front porch and a leak at the furnace.

The trial court found these were discoverable conditions.4 On appeal, Avila does not

elaborate on why the leaks at the front porch or furnace were undiscoverable. She only

argues that she "noticed" the leak on the porch when it rained and that the leak at the

furnace became "apparent" only when in use. There is no evidence that the Hugheses hid

these defects or otherwise prevented the home inspector from inspecting the front porch or

the furnace. As with other conditions listed above, we conclude that these conditions were

discoverable upon ordinary inspection; Avila's fraud claim with regard to these conditions is

barred by caveat emptor. Roberts, 2017-Ohio-1329 at ¶ 12.




4. The trial court did not provide an extensive discussion regarding the front porch and the leak at the furnace,
but with the exception of the basement windows found that all of the defects listed by Avila were open and
discoverable by reasonable inspection and were precluded by the doctrine of caveat emptor.

                                                     - 20 -
                                                                     Warren CA2020-08-047

       {¶60} Finally, the trial court found that another defect, the condensation on the

basement windows, was not open to observation or discoverable. Avila alleges that the

windows were misfitted and defective, but that she could only discover said defects when

the weather was wet or cold. Since she purchased the house in the summer, Avila claims

that she could not have discovered this defect prior to closing. Avila also argues that the

Disclosure Form stated the windows were replacements, which implied they were newer

and in good condition.

       {¶61} The trial court determined that Avila could not prove fraud with regard to the

windows and condensation—again, defects it determined were not open and

discoverable—because the real estate purchase contract was contingent on inspection. In

reaching this conclusion the trial court relied on Roberts, which stated that "[a] buyer cannot

be said to have justifiably relied upon representations made by the seller where the

purchase agreement is clearly contingent upon the inspection, rather than any alleged

misrepresentations." Roberts, 2017-Ohio-1329 at ¶ 25-26.

       {¶62} Assuming the trial court was correct that the problems associated with the

windows and condensation were not open and discoverable, we agree with the trial court

but for a slightly different reason. While the trial court correctly quoted Roberts, there is

more to the analysis. In Shannon, we explained that "Roberts continues to apply in

situations where the disagreement between a buyer and seller involves passive

nondisclosures. However, Roberts does not control a situation where sellers make positive

misrepresentations or actively conceal latent defects." Shannon at ¶ 48. In Shannon, we

determined there was a genuine issue of material fact precluding summary judgment

because there was testimony suggesting that the sellers were aware of repeated water

intrusions that caused mold in a basement. Id. at ¶ 57. For example, a neighbor testified

that he observed the seller pumping water out of the basement on at least four occasions.

                                            - 21 -
                                                                   Warren CA2020-08-047

Id. at ¶ 57. Avila has produced no similar evidence suggesting positive misrepresentation

or active concealment by the Hugheses with regard to the basement windows. Instead, this

case is more like Roberts than Shannon. In Roberts, the sellers informed the buyer that

the basement had flooded, that there was moisture in the basement, and that the seller

believed it had fixed the problem. Roberts at ¶ 3. The buyer decided not to have a mold

inspection performed but brought suit in part based on mold found in the basement after

purchase. Id. at ¶ 3-6, 14. We determined that the buyer did not reasonably rely on the

seller's representations because she was informed of the flood history, the moisture, and

the repairs, yet she chose not to hire a mold inspector and so could not prove fraud. Id. at

¶ 25. The trial court properly granted summary judgment. Id. at ¶ 26.

      {¶63} In this case, as in Roberts, the purchase agreement was contingent upon a

home inspection, which was performed prior to closing. The Hugheses disclosed that the

"basement gets wet when it rains but then dries out" and that the basement windows were

replacements. Avila had the home inspected and had ample opportunity to address any

concerns that she had with the windows and associated wetness in the basement. Despite

those disclosures and a full home inspection, Avila chose to close on the sale of the home.

Even if we assume that the defect in the basement windows was not open to observation

and discoverable, Avila fails to present evidence that the Hugheses misrepresented or

concealed anything regarding the basement windows. She therefore cannot prove fraud.

Shannon at ¶ 15, 57.

                                     IV. Conclusion

      {¶64} Having reviewed all of Avila's arguments and the record, we find Avila's sole

assignment of error is without merit and is hereby overruled. There are no genuine issues

of material fact that would preclude an award of summary judgment to the Hugheses on

Avila's fraudulent misrepresentation, nondisclosure, or concealment, and the evidence

                                           - 22 -
                                                                 Warren CA2020-08-047

submitted can only lead reasonable minds to the conclusion that the Hugheses are entitled

to summary judgment on that claim. Zivich, 82 Ohio St. 3d at 369-70.

      {¶65} Judgment affirmed.


      PIPER, P.J., and S. POWELL, J., concur.




                                         - 23 -